Title: Memorandum Books, 1779
From: Jefferson, Thomas
To: 


          1779.
          
            
              Jan.
              1.
              
              Gave negroes on the road 4/.
            
            
              
              ✓
              Pd. my sister Carr £27.
            
            
              
              3.
              
              Pd. entertt. at Watson’s ordinary 24/.
            
            
              ✓
              4.
              
              Recd. of T. Garth £50–12.
            
            
              
              5.
              
              Charge Neilson 1. galln. whiskey.
            
            
              ✓
              7.
              
              Recd. of T. Garth £271–10.
            
            
              ✓
              14.
              
              Pd. Anthony Giannini £4–10.
            
            
              
              27.
              
              Pd. Ph. Mazzei for Jos. Neilson 25/.
            
            
              
              ✓
              Pd. T. Garth 40/.
            
            
            
              
              28.
              
              Pd. Thos. Potter for three trees £3.
            
            
              ✓
              29.
              
              Gave my bond to P. Mazzei as security for Randolph Jefferson for paimt. of £146–4–6 on 4th. of Novemb. 1779. with intt. from 4th. Nov. 1778.
            
            
              Feb.
              1.
              ✓
              Recd. of Mr. Chas. Clay for A. S. Jefferson £660.
            
            
              
              2.
              
              Pd. Humphrey Gaines £21. Balance now due to him £40–14–11.
            
            
              
              Pd. Andr. Leach for watch chain £3.
            
            
              
              3.
              
              Pd. W. D. Fitz mendg. 2 Spinng. wheels 48/.
            
            
              
              4.
              
              Put into Phil. Mazzei’s hands to buy bill of exchange for my use £500.
            
            
              
              I owe him a balance of £31–8–2¾ which make £60. in consideration of his care of a negro girl.
            
            
              
              Lent P. Mazzei 3/.
            
            
              ✓
              6.
              
              Pd. Anthony Giannini £15.
            
            
              
              Pd. Neilson balance in full £38–12–10.
            
            
              Feb.
              8.
              
              I am to stop 10/ in my hands due from Isaac Jackson to B. Kindred.
            
            
              
              I am to give Neilson 4. dollars a day for every day he works henceforward.
            
            
              
              ✓
              Lent Neilson £40.
            
            
              
              9.
              
              Pd. Old Jenny for George Bradby’s estate £3–12.
            
            
              
              Pd. at Lindsay’s ordinary Bob & 4. horses staying there one night £6.
            
            
              
              10.
              
              Pd. Judith Smith the midwife for delivering three women at Elk hill £9.
            
            
              
              Pd. for ferrge. & gave ferrymen at Woodson’s 19/.
            
            
              
              14.
              
              Pd. Mr. Skipwith for flour in full £32–14.
            
            
              
              15.
              
              Pd. entertt. at Mcgruder’s 36/.
            
            
              
              Gave Mclurgh’s boy to pay ferrge. 5/.
            
            
              
              18.
              
              Pd. ferrge. at Cowle’s 30/ ferrymen 6/.
            
            
              
              Pd. supper at Southall’s 24/.
            
            
              
              20.
              
              Pd.  Walker for 700 ℔ fodder £14.
            
            
              
              22.
              
              Pd. for leathern cap & mendg. harness £5–16.
            
            
            
              
              23.
              
              Pd. for paper at Purdie’s 8/.
            
            
              
              25.
              
              Pd. for 12. bottles anchovies £13.
            
            
              
              Pd. for silk 12/ coffee 4/.
            
            
              
              Pd. Dr. Mclurgh for my club of ball on 22d. inst. being Genl. Washington’s birth day £20. (His birthday was mistaken. It was in fact the 11th.)
            
            
              
              26.
              
              Pd. Beall for 7. hdkchfs. £25–4.
            
            
              
              Pd. for silk 36/ ribban 20/.
            
            
              
              27.
              
              Pd. for books for myself at Purdie’s £4–2 do. for C. H. Harrison £3.
            
            
              
              Pd. for an Acacia £3–6.
            
            
              Feb.
              27.
              
              Pd. J. Blair for P. Mazzei in full £60.
            
            
              
              Gave G. Wythe’s Hanah 30/.
            
            
              
              Pd. Fal. Frazer’s exr. my bond in full £45–6.
            
            
              
              Pd. for silk 6/ candles 24/ Coffee 4/.
            
            
              
              Pd. Mrs. Vobe in full £43.
            
            
              
              Pd. Mrs. Kell for washing 26/6.
            
            
              
              Pd. Holliday putting lock to chariot 18/.
            
            
              
              Gave G. W.’s Abram 18/.
            
            
              
              28.
              
              Pd. Mr. Norwell for 8. bush. corn £19–4.
            
            
              
              Pd. ferrge. at Cowle’s 31/ ferrymen 6/.
            
            
              Mar.
              4.
              
              Pd. for oats at Goochld. C. H. 30/.
            
            
              
              Ferrge. & ferrymen at Woodson’s 2/.
            
            
              
              9.
              
              Recd. of P. Mazzei £500. (ante Feb. 4.)
            
            
              ✓
              10.
              
              Put into hands of T. Garth to buy hard money £150.
            
            
              ✓
              11.
              
              Do. for do. £225.
            
            
              ✓
              13.
              
              Charge Neilson 1. galln. whiskey.
            
            
              ✓
              17.
              
              Pd. Anthony Giannini £21.
            
            
              
              ✓
              Recd. of T. Garth £198.
            
            
              
              29.
              
              Pd. for 3 ℔ butter 24/.
            
            
              
              Gave Bob for expences to Fredsbgh. 48/.
            
            
              Apr.
              3.
              
              Pd. Phil. Mazzei for Wm. Gaines £36.
            
            
              
              5.
              
              Pd. R. Harvie for 5 ℔ coffee £4–10.
            
            
              
              7.
              
              Pd. Isaack Jackson £9. being balance due to him on settlemt. of all accounts.
            
            
              
              ✓
              Credit A. S. Jefferson £6–6–8 for Eve’s hire allowed me in acct. with Jackson.
            
            
              
              9.
              
              Pd. a coal burner 26 days works £15–12.
            
            
            
              Apr.
              11.
              ✓
              Recd. of Chas. Clay for A. S. Jefferson
            
            
              
                 on 1st. bond  principal  £140.     Interest 1–7   £141–7   2d. bond £ 50  
            
            
              
              & R. Harvie’s note for £400.
            
            
              
              Recd. of J. Harvie 45 ℔ iron in part of what he owes me.
            
            
              
              16.
              
              Pd. R. Harvie for sugar £12.
            
            
              
              ✓
              Recd. of Jas. Minor exr. of John Carr decd. for the children of Dab. Carr £319–10 to be put into loan office.
            
            
              
              Pd. Wm. Wallace for butter 36/.
            
            
              ✓
              20.
              
              Recd. of Chas. Clay for A. S. Jefferson £120.
            
            
              
              22.
              
              Pd. Majr. Lewis for a calf skin for myself 6£.
            
            
              
              Pd. do. for do. for Madme. de Riedesel £6.
            
            
              ✓
              23.
              
              Pd. Anthony Giannini 30/.
            
            
              
              Pd. for coffee £5–8.
            
            
              
              24.
              
              Pd. Richardson the smith 42/.
            
            
              
              26.
              
              Appropriated £9–5–8 money I had recd. from the Treasurer for Chas. Hudson, for which give him credit with my mother’s estate.
            
            
              
              27.
              
              Recd. of John Brock for P. Mazzei for a cow & calf sold Genl. Riedesel £36.
            
            
              
              28.
              
              Inclosed to Gabr. Jones by Mrs. Harvie £64. principal & int. of money borrowed Sep. 29. 1773.
            
            
            
              
              Recd. of Chas. Clay in full discharge of his 2d. bond to A. S. Jefferson £238. Note there has been £8 of interest in the whole pd. on this bond.
            
            
              Apr.
              28.
              
              Pd. Revd. Chas. Clay for P. Mazzei’s subscription to him the 2d. year 16/3.
            
            
              
              28.
              
              Pd. Hudson Martin balce. due for the leather viz. £3. for myself & £3. fr. Genl. Riedesel.
            
            
              ✓
              29.
              
              Recd. of James Gatewood by T. Garth £317–8 in discharge of his bond.
            
            
              
              ✓
              Recd. of T. Garth other monies he has collected for me £1179–4.
            
            
              
              Pd. Webb the shoemaker £3.
            
            
              
              ✓
              Recd. of Lively by T. Garth for his mare put a season to Caractacus £9–19.
            
            
              
              Sold my Piano forte to Genl. Riedesel. He is to give me £100.
            
            
              
              30.
              
              Recd. from R. Harvie in part of C. Clay’s note mentd. Apr. 11. £387–12.
            
            
              
              ✓
              Pd. Neilson £23–4.
            
            
              
              Pd. Lt. Hayer for attendg. to cup Mrs. Jefferson £9.
            
            
              
              Pd. E. Butler £16–5. Still owe him 1/.
            
            
              
              Pd. Anthony Giannini for a hoe 30/.
            
            
              May
              1.
              
              State of cash on hand given in to assessors
            
            
              
                 belonging to  salt company    275⅓  D.   Richard Bruce6⅔ D.   Richmond Dedman900Dollr.   the chdr. of Dabney Carr1065D.   Philip Mazzei240D.   my self in paper7254D.   gold & silver10¾ D. revoked money (my own) not given in1589D. 
            
            
            
              May
              1.
              
              State of interest recd. since last assesment & given in to assessors.
            
            
              
              
              ✓
                   for myself £24–17–8.   Mr. Wayles’s estate  54– 7–7.  
            
            
              
              Pd. Miike the taylor £9–12.
            
            
              
              Pd. Richardson the smith £19–16.
            
            
              
              2.
              
              Pd. Peggy Spence for knittg. pr. of stockings 42/.
            
            
              
              Pd. negro granny at Elk isld. 30/.
            
            
              
              3.
              
              Sent by Wm. Chisolm to John Tabb to pay my protested bill drawn on Farrell & Jones in favor of Faulcon & indorsed to Tabb as follows
            
            
              
                  Principal £300 sterl.   Interest 5y–5m 162–10   462–10   Excha. @ 33⅓ 154– 3–4   616–13–4   charges of protest suppose   14–8   617– 8  
            
            
              
              ✓
              Pd. A. S. Jefferson £30.
            
            
              
              4.
              
              Gave a servt. at Tuckahoe 3/.
            
            
              
              Pd. for 2. galls. oats at Galt’s 36/.
            
            
              
              6.
              
              Pd. ferrge. at Cowle’s 24/.
            
            
              
              7.
              
              Pd. postage 4/. 8. Took seat in house.
            
            
              
              9.
              
              Pd. for wood £5. candles £2–8. bread 4/.
            
            
              
              10.
              
              Pd. Clapham for 100 ℔ cheese £20.
            
            
              
              11.
              
              Pd. for a bottle of wine 48/.
            
            
              
              12.
              
              Pd. for 16. ℔ white sugar £23–7–6.
            
            
              
              Pd. Robt. Prentis my protested bill drawn on Farrell Lidderdale in favor of John Prentis & co. as follows
            
            
            
              
                Principal £120.     Int. 6y–0m–5D @ 10 pr. Ct.  72– 5   192– 5   Exch. @ 33⅓ 64– 1–8   256– 6–8   Charges protest  8   £256–14–8  
            
            
              
              Pd. him also my private acct. £53–0–0.
            
            
              
              14.
              
              Pd. Philip Mazzei £36. recd. of John Brock.
            
            
              
              16.
              
              Pd. George Lefont for a set of curls for A. S. Jefferson £15.
            
            
              
              17.
              
              Lent Joshua Fry £30.
            
            
              
              19.
              
              Gave J. Harvie’s Charles 12/6.
            
            
              ✓
              20.
              
              Pd. into Loan office for chdr. of Dabney Carr £319–10.
            
            
              ✓
              21.
              
              Pd. into Treasury to the credit of John Wayles’s estate & in part of my share of the debt to Farrell & Jones £1000.
            
            
              
              Lost by bad money £9.
            
            
              
              Left with G. Wythe for Wm. Holt to pay for a Jenny £25.
            
            
              
              Left with do. for do. to pay for a Jack for F. Eppes £25.
            
            
              
              Overpd. do. 2/.
            
            
              
              Pd. for oranges at Greenspring 18/.
            
            
              
              Gave gardener 30/.
            
            
              
              Pd. ferrge. & ferrymen at Barrett’s 42/.
            
            
              May
              22.
              
              Received of F. Eppes £25.
            
            
              May
              24.
              
              Pd. breakfast ferrge. & ferrymen at Bryan’s £3–6.
            
            
              
              Pd. at Coffee house 6/.
            
            
              
              Pd. Dr. Galt for oil £14–8.
            
            
              
              26.
              
              Pd. at Clarkson’s for music 48/.
            
            
              
              Recd. of T. Garth for Philip Mazzei £62–19.
            
            
              
              27.
              
              Pd. for 2 slate books 12/.
            
            
              
              Pd. Philip Mazzei £62–19.
            
            
              
              Pd. Thos. Pleasants 2. guineas gold.
            
            
              
              ✓
              Note I had received these 2. guineas of T. Garth some time ago & not noted them.
            
            
            
              June
              3.
              
              Pd. Martin for sundries £4–7.
            
            
              
              Advanced him for future uses £4–13.
            
            
              
              4.
              
              Pd. ferrge. Barrett’s 18/ ferrymen 2/6.
            
            
              
              7.
              
              Pd. ferrge. Bryan’s 18/ ferrymen 6/.
            
            
              
              9.
              
              Pd. Carter for cow & calf bot. for me £50–10.
            
            
              
              Pd. do. for 2. wheel barrows £7–16.
            
            
              
              Gave him to buy meat £5–12.
            
            
              
              11.
              
              Gave Carter to buy meat £4–16.
            
            
              
              12.
              
              Gave a deserter 30/.
            
            
              
              13.
              
              Pd. washer woman in full £10–4.
            
            
              
              Overpd. do. 6/.
            
            
              
              15.
              
              Pd. a smith for shoeing horses £5–2.
            
            
              
              Pd. Reid for 5 gallons rum £60.
            
            
              
              17.
              
              Recd. of Treasurer in full for wages as delegate £152–11.
            
            
              
              Pd. Carter for houshold expences £30.
            
            
              
              19.
              
              Pd. Poindexter for Steph. Willis in full £51–12.
            
            
              
              Pd. Nicholson for a pocket book 10/.
            
            
              
              Pd. Lewis, houshold expences 30/.
            
            
              June
              21.
              
              Pd. Martin for houshold expences £4–13.
            
            
              
              Advanced to do. for do. £4–10.
            
            
              
              Pd. J. Page for 2. China bowls £29.
            
            
              
              22.
              
              Pd. Sampson Matthews in full £97–3.
            
            
              
              Engaged him to get me 150 ℔ fall butter.
            
            
              ✓
              23.
              
              Pd. Wm. Armistead keeper of the public store for Randolph Jefferson £3–10–9.
            
            
              
              24.
              
              Pd. for cap wire, thread & needles £24–12.
            
            
              
              26.
              
              Pd. Carter for houshold expences £15.
            
            
              
              29.
              
              Pd. for 2 ℔ tea £36.
            
            
              
              30.
              
              Pd. Carter for houshold expences £24.
            
            
              
              ✓
              Recd. of T. Garth for myself £181–10.
            
            
              
              Recd. of do. for P. Mazzei £261–10–6.
            
            
              
              Recd. from Gabr. Jones the money sent him ante Apr. 28. viz. £64. with my bond. Note I consider myself still liable to pay it with interest when he shall be willing to accept it.
            
            
              July
              1.
              
              Pd. Mr. J. Blair for P. Mazzei £261–10–6.
            
            
              
              2.
              
              Pd. Carter for houshold expences £9.
            
            
              
              Pd. a washerwoman £9.
            
            
              
              Pd. ferrge. at Barrett’s 24/.
            
            
              
              8.
              
              Gave Martin to buy fruit £3.
            
            
              
              12.
              
              Gave Westover postillions 12/.
            
            
            
              
              13.
              
              Pd. ferrge. &c. Bryan’s 30/ ferrymen 6/.
            
            
              
              15.
              
              Pd. Carter for houshold expences £45.
            
            
              
              Pd. a smith for shoeing a horse £4–10.
            
            
              
              16.
              
              Recd. of Treasurer for clerks of revisors £600.
            
            
              
              Pd. G. Wythe for his clerk & E. Pendleton’s £400.
            
            
              
              Have in my hands for Anderson Bryan £200.
            
            
              July
              19.
              
              Recd. of Joshua Fry £30.
            
            
              
              Pd. Carter hire of himself & negro & balce. of acct. £39.
            
            
              
              Pd. wages of Bradley’s negro to this evening £7–10.
            
            
              
              20.
              
              Cash on hand at sunrise liable to tax
            
            
              
                 belonging  to salt company 275⅓  Doll.   to Richd. Bruce6⅔  to Richmd. Dednam7⅓to myself. paper1242⅓gold & silver10¾Dollars1542512 
            
            
              
              I am to pay & to charge the tax on this state of money not on that of May 1. according to change in act of ass. since.
            
            
              
              Pd. Carter after-claps in full £12.
            
            
              
              21.
              
              Pd. Michael Wethers for Madme. de Riedesel making 8. spoons £33–4. Note I delivered him 17½ oz. silver from her.
            
            
              
              Pd. Thompson for houshold expences £30.
            
            
              
              22.
              
              Pd. Martin in full for houshold expencs. £19–10.
            
            
              
              Lodged with Mr. Wythe for Thompson to supply houshold expences £105.
            
            
              
              Recd. of the Treasurer one month’s salary £375.
            
            
              
              Pd. Washer woman in full £5–5.
            
            
              
              Pd. ferrge. Barrett’s 33/ ferrymen 6/.
            
            
              
              25.
              
              Gave boys at Forest 36/.
            
            
              
              Pd. Thos. Pleasants £450.
            
            
              July
              26.
              
              Pd. for pins &c. in Richmond £5–8.
            
            
              
              27.
              
              Gave Colo. T. M. Randolph orders on Shockoe inspectors for all my tobacco notes of crop of 1778, except 3 hhds. reserved of difft. marks, for overseers or tax. He is to sell it for me at £20.
            
            
              
              29.
              
              Gave servant at Colo. Cary’s 6/.
            
            
            
              
              31.
              
              Inclosed to Chisolm £15. to buy fowls.
            
            
              Aug.
              3.
              
              Recd. of T. Garth for Ph. Mazzei £415–16.
            
            
              
              ✓
              Recd. of do. for myself £61–4.
            
            
              
              Agreed with Wm. Gaines that he shall work for me a second year for £200 and fodder for his horse.
            
            
              
              Nelson begins to work at £3 a day.
            
            
              
              4.
              
              Ben Calvert begins to work at 24/ a day.
            
            
              
              5.
              
              Wm. Fosset begins to work at 30/ a day.
            
            
              
              9.
              
              Pd. Thos. Potter for a tree £3. (extravagt.)
            
            
              
              Lent R. Jefferson £33.
            
            
              
              13.
              
              Pd. woman from barracks for 3 days weaving lace £18.
            
            
              
              15.
              
              Pd. Revd. Charles Clay in consideration of parochial services £30.
            
            
              
              17.
              
              Pd. Burras for Venison £6–6 @ 6/ per ℔.
            
            
              
              Pd. Anderson Bryan £100.
            
            
              
              Charge Neilson 2. galls. whiskey.
            
            
              
              26.
              
              Gave in charity £3.
            
            
              
              28.
              
              Gave Phill to pay people who assisted when his waggon broke down £3.
            
            
              Sep.
              2.
              
              Recd. of Hudson Martin for P. Mazzei £193–4s.
            
            
              
              3.
              
              On settlement of all accts. with T. Garth this day the balance in my favor was £338–4s–3d whereon he gave me up my note paiable Jan. 14. 1775 & my bond paiable Dec. 25. 1777. which turned the balance against me £40–7–9 but in the account no allowance was made him for his services as steward for 1778. which we have agreed to have settled by Nichs. Lewis, James Garland, & James Kerr whose award must be added to the preceding balance & will make up my whole debet to him. Moreover to save the trouble of a second reference we agreed the same gentlemen should at the same time settle his wages as steward for this current year 1779.
            
            
              
              James Gatewood has pd. off to T. Garth his bond assigned by me to T. Garth Feb. 13. 1778., also his bond for £1200 paiable Dec. 10. 1778 which I cancelled & delivered to T. Garth, also £303–3-3 which when applied to the credit of his bond paiable Dec. 10. 1779. leaves a balance due on that bond £715–12–9. with interest thereon from Apr. 26. 1779. This bond I assigned to T. Garth.
            
            
              
              See acct. settled with T. Garth this day for articles of acct. with the following persons.
            
            
              
              Adams James senr. 5th. page.
            
            
              
              Allegre Danl. 6.
            
            
              
              Barret James. 4.
            
            
              
              Bishop Francis. 1.1.
            
            
              
              Brockman John. 1.3.3.4.5.
            
            
              
              Bullock James. 7th. page.
            
            
              
              Burton Jesse. 6.
            
            
              
              Callaway John. 8.8.
            
            
              
              Carter Henry. 1.8.
            
            
              
              Chenault Wm. 7.
            
            
              
              Clarke Jno. 7.8.
            
            
              
              Clarke Rob. 8.8.
            
            
              
              Clay Chas. 5.
            
            
              
              Craddock Lewis. 1.7.
            
            
              
              Eppes Fras. 1.
            
            
              
              Gaines Humphrey. 5.
            
            
              
              Gaines Richd. 1.1.1.1.3.3.3.
            
            
              
              Galaspy David. 6.7.
            
            
              
              Gatewood Jas. 5.5.5.5.6.7.7.7.7.
            
            
              
              Gentry Benajah. 1.
            
            
              
              Gooch Wm. 4.
            
            
              
              Goodman Chas. 1.1.4.
            
            
              
              Haden Anthony. 5.
            
            
              
              Harris John. 7.
            
            
              
              Harvie John. 8.
            
            
              
              Harvie Richd. 4.7.
            
            
              
              Harvie Mrs. 5.8.
            
            
              
              Henderson Bennett. 2.5.6.7.8.
            
            
              
              Henderson John senr. 6.7.
            
            
              
              Hodges Mrs. 1.
            
            
              
              Hudson Chas. 8.
            
            
              
              Irving Revd. Mr. 4.
            
            
              
              Jefferson Anna Scott. 4.4.
            
            
              
              Jones Thos. 1.2.
            
            
              
              Kerr James. 1.1.
            
            
              
              Key John. 2.3.7.
            
            
              
              King. 1.
            
            
              
              Lewis Charles Lilburne. 2.3.5.7.
            
            
            
              
              Lewis John. 5.
            
            
              
              Lewis Wm. 6.
            
            
              
              Lott John. 7.
            
            
              
              Marks Peter. 7.
            
            
              
              Martin Hudson. 3.4.4.
            
            
              
              Martin Wm. 6.8.
            
            
              
              Massie Thos. 5.5.
            
            
              
              Mazzei Philip. 4.4.
            
            
              
              Mills Menan. 4.
            
            
              
              Montgomery Thos. 2.
            
            
              
              Moore John. 4.
            
            
              
              Moore John junr. 7.
            
            
              
              Mousley Walter. 1.2.6.6.6.7.
            
            
              
              Mullins Henry. 2.
            
            
              
              Neilson Joseph. 4.
            
            
              
              Nimmo David. 4.8.
            
            
              
              Oglesby Jacob. 5.7.
            
            
              
              Old John. 2.2.
            
            
              
              Ragland James & Wm. 5.
            
            
              
              Reynolds Aggy. 3.
            
            
              
              Rice Wm. 1.
            
            
              
              Richardson, Richd. 4.
            
            
              
              Roach, Craft. 2.
            
            
              
              Ross Davd. 2.
            
            
              
              Rowland Reuben. 8.
            
            
              
              Sharpe Rob. senr. 2.3.5.7.
            
            
              
              Sharpe Rob. junr. 5.7.7.
            
            
              
              Sheriff of Amherst. 2.
            
            
              
              Sheriff of Bedford. 2.2.
            
            
              
              Smith Judith. 4.
            
            
              
              Tandy Wm. 5.
            
            
              
              Turner Francis. 1.
            
            
              
              ✓
              Wayles John’s estate 6.
            
            
              
              Winston Edmd. 2.2.2.5.
            
            
              
              Woodson Tucker. 1.
            
            
              Sep.
              3.
              
              Pd. Will Beck in full £31–16–8.
            
            
              
              8.
              
              Pd. Ben Calvard £18.
            
            
              ✓
              11.
              
              Recd. of T. Garth £821–6.
            
            
              
              12.
              
              Pd. Anderson Bryan £12.
            
            
              
                Pd. Miegge the taylor  for Genl. Riedesel £52–4.   for Capt. Gerlach £181–16.   for himself £108–2.  
            
            
            
              
              On settlemt. with Nielson balance due him is £62.
            
            
              
              Balance due Wm. Fosset is £36.
            
            
              
              Balance due Ben. Calvard is £7–4.
            
            
              
              Pd. Capt. Cleve balce. due Madme. de Riedesel £54–6.
            
            
              
              Pd. for knitting £3–6.
            
            
              Sep.
              15.
              
              Pd. Anthony Giannini for trimming chissell 18/.
            
            
              
              Pd. Richardson in full to this day £25–10.
            
            
              
              Pd. old Jenny 30/.
            
            
              
              18.
              
              Gave servts. at Carysbrook £6.
            
            
              
              Recd. of Fr. E. Harris by the hands of Ned Harris the £617–8 I had sent to be pd. to J. Tabb which he refused on tender. Note this stops the interest of 10 pr. cent.
            
            
              
              Pd. Henry Cox in full £83–14. but he is still to receive paimt. for his share of the crop of 1777. i.e. of 8. hhds. not yet settled.
            
            
              
              Pd. H. Cox for Ben Harris for 4 cotton gins £6.
            
            
              
              Recd. of Chisolm the money sent him July 31. £15.
            
            
              
              20.
              
              Repd. Martin mending chariot & ferrge. at Woodson’s 42/.
            
            
              
              Pd. ferrge. & ferrymen Manikin town 36/.
            
            
              
              Recd. of Colo. T. M. Randolph for 6 hhds. tobo. wt. 5988 ℔ sold by him for me @ £20. the sum of £1189–13. the warehouse expences £7–19 being first stopped out of it.
            
            
              
              Pd. Colo. T. M. Randolph for 4. lambs £60.
            
            
              
              21.
              
              Left with Colo. T. M. Randolph for Wm. Chisolm for my quota raising soldiers £75.
            
            
              
              Pd. for sundries in Richmond £3.
            
            
              
              22.
              
              Left with Fr. Eppes for T. Pleasants £90.
            
            
              
              23.
              
              Pd. ferrge. & old acct. at Cowle’s 53/ ferrymen 12/.
            
            
              
              25.
              
              Pd. Martin for houshold expences 18/.
            
            
              
              26.
              
              Borrowd. of Duncan Rose 7¼ ℔ white sugar.
            
            
              
              Pd. entertt. &c. at Cowle’s £11–11.
            
            
              Sep.
              27.
              
              Gave in Charity £15.
            
            
              
              Pd. Martin houshold expences £9.
            
            
              
              Repd. G. Wythe what he had paid Thompson £30.
            
            
            
              
              Pd. J. Blair for Ph. Mazzei £609.
            
            
              
              Pd. Sam. Beall for wine from Cart. Braxton £151.
            
            
              
              28.
              
              Pd. houshold expences £20–14.
            
            
              
              Pd. Miss Cook for a bonnet £36.
            
            
              
              Pd. houshold expences £18.
            
            
              
              30.
              
              Gave in charity £3.
            
            
              
              Pd. Michael McCarty, sexton, for the year £3.
            
            
              Oct.
              1.
              
              Pd. Miss Cook for 2 caps £40.
            
            
              
              2.
              
              Pd. Chas. Taliaferro for 200 bush. coal £180.
            
            
              
              Pd. houshold expences £6–19.
            
            
              
              Pd. gardener at Green spring for trees £11–8.
            
            
              
              Gave in charity £3.
            
            
              
              Pd. houshold expences £1–4.
            
            
              
              4.
              
              Repd. Martin houshold expences £5–14.
            
            
              
              Advanced do. for do. £24–6.
            
            
              
              Pd. Mrs. Vobe in full £135–6.
            
            
              
              Gave in charity £3.
            
            
              
              Sent Cowles for bluewings & Sorees £11–9–6.
            
            
              
              Gave in charity 18/.
            
            
              
              6.
              
              Pd. Martin houshold expences £8–15.
            
            
              
              Advanced do. for do. 5/.
            
            
              
              7.
              
              Gave in charity 48/.
            
            
              
              8.
              
              Pd. Martin for houshold expences £5–8.
            
            
              
              Advanced do. for do. £5–7.
            
            
              
              9.
              
              Gave Mrs. Jefferson for houshold expences £11–2.
            
            
              Oct.
              10.
              
              Pd. postage 4/.
            
            
              
              11.
              
              Pd. houshold expences £24–18.
            
            
              
              Pd. for Sorees 18/.
            
            
              
              12.
              
              Pd. houshold expences £4–4.
            
            
              
              14.
              
              Pd. houshold expences £5–5–6.
            
            
              
              15.
              
              Pd. houshold expences £7–4.
            
            
              
              Mrs. Jefferson to buy sundries £8–8.
            
            
              
              Pd. Mrs. Hallam entrance for Patsy £24.
            
            
              
              Repd. Colo. Thos. M. Randolph warehouse expences of 2 hhds. tobo. £6–16.
            
            
              
              Sent Thos. Cowles for birds £3–3.
            
            
            
              
              Sent do. in advance for do. £2–17.
            
            
              
              16.
              
              Mrs. Jefferson £19–10.
            
            
              
              Pd. houshold expences 6/.
            
            
              
              Pd. do. £27.
            
            
              
              Lent Thompson the gardener £150.
            
            
              
              Pd. Wily houshold expences £23–14.
            
            
              
              18.
              
              Pd. for 4. bottles of oil £24.
            
            
              
              19.
              
              Pd. Mrs. Lefont in full £33–18.
            
            
              
              Pd. Wily houshold expences £26–5.
            
            
              
              20.
              
              Pd. houshold expences £5–8.
            
            
              
              21.
              
              Pd. do. £7–4.
            
            
              
              Pd. James Wray repairs of palace £21–18.
            
            
              
              Pd. Wily houshold expences £30.
            
            
              
              23.
              
              Pd. Mr. Skipwith £510.
            
            
              
              Pd. houshold expences £9–16.
            
            
              
              24.
              
              Pd. Hanah Roberts fish & oysters to this day £14–3.
            
            
              
              26.
              
              Recd. from Treasurer 2 months salary £750.
            
            
              
              Pd. Dubois £18.
            
            
              
              27.
              
              Pd. houshold expences £9.
            
            
              
              Pd. Wily houshold expences £36–9.
            
            
              Oct.
              28.
              
              Sent Cowles for Sorees £5–3–6.
            
            
              
              Still owe him 1/6.
            
            
              
              Pd. Martin houshold expences £7–18.
            
            
              
              30.
              
              Pd. taxes in Wmsbgh. £29–15.
            
            
              
              Pd. subscription for Pelham till Dec. 31. £6.
            
            
              
              Pd. for raising a souldier £9–12.
            
            
              
              Pd. houshold expences £117–14.
            
            
              Nov.
              2.
              
              Gave in charity 42/.
            
            
              
              3.
              
              Gave T. Shackleford to pay for a bell £4–10.
            
            
              
              Pd. houshold expences £8–8.
            
            
              
              Gave Mrs. Jefferson for sundries £9–18.
            
            
              
              Pd. Wily houshold expences £9–3.
            
            
              
              4.
              
              Pd. houshold expences £12–12.
            
            
              
              8.
              
              Pd. do. £6.
            
            
              
              Gave Mrs. Jefferson £15.
            
            
            
              
              Repd. W. Fleming one year’s papers from Dunlop which begun in July last £15.
            
            
              
              Repd. him for books £13–6.
            
            
              
              10.
              
              Gave Mrs. Jeff. 30/.
            
            
              
              11.
              
              Gave in charity £3.
            
            
              
              12.
              
              Recd. from Treasury 2 months salary £750.
            
            
              
              Pd. Lewis Burwell’s estate 2 casks ale £99.
            
            
              
              Pd. Rob. Sandford for 8260 ℔ fodder £297–6.
            
            
              
              13.
              
              Pd. Wily hhd. xp. £81–6.
            
            
              
              Pd. Green the shoemaker 1 pr. shoes, makg. &c. £10–6.
            
            
              
              Directed Garth to repay Hierom Gaines £30 which he had put into my hands to buy salt, so say recd. of Hierom Gaines £30.
            
            
              
              Pd. Wily hhd. expences £30–18.
            
            
              
              20.
              
              Pd. houshold expences £10–10.
            
            
              
              Pd. Chas. Taliaferro for 100 bush. coal £110.
            
            
              
              Pd. houshold expences £3.
            
            
              Nov.
              24.
              
              Pd. Craig mending pencil 24/.
            
            
              
              25.
              
              Pd. for medicine 6/.
            
            
              
              26.
              
              Pd. for do. 51/.
            
            
              
              Pd. houshold expences £4–10.
            
            
              
              29.
              
              Pd. Wily houshold expences £45.
            
            
              Dec.
              2.
              
              Pd. houshold expences £6–12.
            
            
              
              3.
              
              Do. 18/.
            
            
              
              4.
              
              Do. £3.
            
            
              
              7.
              
              Recd. of Treasury 1 month’s salary £375.
            
            
              
              Pd. Wily Houshold expences £166.
            
            
              
              Pd. Green for 1 pr. shoes, making &c. £10–6.
            
            
              
              8.
              
              Mrs. Jefferson £70.
            
            
              
              Pd. houshold expences £4–4.
            
            
              
              10.
              
              Mrs. Jefferson 30/.
            
            
              
              11.
              
              Pd. houshold expences £8–16.
            
            
              
              18.
              
              Pd. Wily houshold expences £108–8.
            
            
              
              ✓
              Recd. of T. Garth £1513–4 which is 56/ less than he supposed.
            
            
              
              20.
              
              Pd. Mr. Prentis for hire of gardener £27–12.
            
            
              
              Pd. Greenhow £7–10.
            
            
              
              Pd. Dr. Sequeyra 5. days attendance £45.
            
            
              
              Gave Mrs. Jefferson £300.
            
            
              
              Gave T. Randolph’s Lewis 30/.
            
            
              
              Recd. from F. Eppes for Fludd’s admrs. £200.
            
            
              
              21.
              
              Pd. Wily houshold expences £24.
            
            
              
              Gave in charity 48/.
            
            
            
              
              22.
              
              Pd. Rob. Wormeley Carter for Fludd’s admrs. £600. for Mr. Wayles’s estate. Note £200 of this to be charged as pd. for Mr. Skipwith.
            
            
              
              Pd. for 2 padlocks £12.
            
            
              
              25.
              
              Gave Christmas gifts 48/.
            
            
              Dec.
              27.
              
              Pd. for physic 48/.
            
            
              
              Pd. houshold expences £12.
            
            
              
              29.
              
              Waggon went to work at barracks.
            
            
              
              30.
              
              Pd. Wily houshd. expences £111.
            
            
              
              Repd. Martin expences at York £7–10.
            
            
              
              Recd. back of Mrs. Jefferson 30/.
            
            
              
              Pd. houshold expences 12/.
            
            
              
              Note of the £300 given Mrs. Jefferson ante Dec. 20. £8–8 was pd. in hhd. expences.
            
            
              
              31.
              
              Pd. Wily houshold expences £28–4–6.
            
            
              
              Pd. do. for purveying from Oct. 6. to this day @ 3. doll. pr. day £76–10.
            
            
              
              Pd. Dr. Mcclurgh for 5. visits £125.
            
            
              
              Gave in charity 30/.
            
          
        